UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6904



ORLANDO DAVID ALMOND,

                                            Petitioner - Appellant,

          versus


ALTON BASKERVILLE,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-01-230-3)


Submitted:   September 4, 2002            Decided:   October 8, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Orlando David Almond, Appellant Pro Se.      Michael Thomas Judge,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Orlando David Almond seeks to appeal the magistrate judge’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).   We have reviewed the record and the magistrate judge’s

opinion and conclude on the reasoning of the magistrate judge that

Almond has not made a substantial showing of the denial of a

constitutional right.*   See Almond v. Baskerville, No. CA-01-230-3

(E.D. Va. May 17, 2002).    Accordingly, we deny a certificate of

appealability and dismiss the appeal.     See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (2000).


                                 2